Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, Terminal Disclaimer and response filed Dec. 16, 2020 have been received and entered into the case. 

Priority
This application is a National Stage of International Application No. PCT/JP2016/087606 filed December 16, 2016, claiming priority based on Japanese Patent Application No. JP 2016-211700 filed December 28, 2016.  Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on Oct. 28, 2016.  It is noted, however, that applicant has not filed a certified copy of the JP 2016-211700 application as required by 37 CFR 1.55.

Status of the Claims 
	Claims 1-19 are currently pending.
Claims 1, 5, 11, and 14 are amended.
	Claims 6-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-5 have been considered on the merits.


Specification Objections
	Specification objections are withdrawn due to amendment.


Claim Objections
	The claim objections are withdrawn due to amendment.


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 have been revised to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2013/0273604 A1) in view of Coassin et al. (US 2005/0048575 A1).
With respect to claims 1, 4 and 5, Kurokawa teaches a method of preparing Chinese ovary cells (CHO) (adherent animal-derived cells) acclimated to suspension claim 2, Kurokawa teaches the cells are genetically recombinant adherent cells that express a foreign gene (0001 and 0040).  With respect to claim 3, Kurokawa teaches the foreign gene is a gene that encodes a protein (0001 and 0040). 
Although, Kurokawa teaches the method where the cells are cultured in contact with a cultured container (formed article) (0152 and 0154), Kurokawa does not teach the method where in the step of culturing the cells, the cells are in contact with a formed article made of an alicyclic structure as recited claim 1.  However, Coassin teaches a method of preparing cells, where cells are cultured in contact with multi-well plate with a film of Zeonor® or Zeonex® which are cyclo-olefin copolymers which has low intrinsic fluorescence and high transmittance to ensure minimal interference with spectrometric assays, chemical inertness to ensure solvent compatibility, and low cytotoxicity to ensure the viability of biological assays (0070, 0085, 0110-0111 and 0106).  Coassin further teaches the cells can be recombinant cells including Chinese hamster ovary (CHO) cells (0132).  Cyclo-olefin copolymers are alicyclic structure-containing polymers as defined by the instant specification.  In the specification, examples of alicyclic structure-containing polymer include monocyclic cycloolefin-base polymers and norbornene-based ring opening polymers including Zeonex® (see 0065 and 0118 of published specification).   Accordingly, at the time of the effective filing of the claimed, one of ordinary skill in the art would have been to modified the method of Kurokawa where the cells are cultured in a plate containing a cyclo-olefin copolymers for the benefit of being able to analyze the cells or to perform assays on the CHO cells as taught by Coassin.  It would have been obvious to one of ordinary skill in the art to 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is withdrawn due to the filing of terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to copending Application No. 15/318955.  



Response to Arguments 
Applicant's arguments filed Dec. 16, 2020 have been fully considered but they are not persuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that the claimed invention has advantages as demonstrated in FIG. 1 and para. [0055]-[0057] which shows that 80% of the EPO-producing CHO cells using the claimed method were in suspension and were mostly viable compared to the same cells using the conventional method where most of the cells were adherent and the suspended cells were mostly dead (Remarks pg. 7 para. 4).  However, this argument was not found to be persuasive, since the combined teachings of Kurokawa and Coassin teach the claimed method of culturing adherent cells in contacted with a formed article made of an alicyclic structure-containing polymer.  Specifically, Kurokawa teaches a method of preparing Chinese ovary cells (CHO) (adherent cells) acclimated to suspension culture where the adherent cells are cultured (abstract, 0001, 0047 and 0065) and Coassin teaches culturing adherent cells in contacted with a formed article made of an alicyclic structure-containing polymer (0070, 0106, 0110 and 0132).  
Applicant argues that Kurokawa teaches a method that is time-consuming, which is equivalent to the conventional method discussed in the specification; is silent with respect to the material of the culture container; and does not teach the claimed method (Remarks pg. 8 para. 1).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Kurokawa is being relied upon for the teaching of a method of preparing Chinese ovary cells (CHO) (adherent cells) acclimated to suspension culture where the adherent cells are cultured (abstract, 0001, 0047 and 0065) and Coassin is being relied upon for the teaching of culturing adherent cells in contacted with a formed article made of an alicyclic structure-containing polymer (0070, 0106, 0110 and 0132).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Coassin use the plates coated Zeonor® or Zeonex® for the fluorescence properties and does not teach using the plates for adherent cells adopted/acclimated to suspension culture (Remarks pg. 8-9 bridging para.).  In response to applicant's argument that Coassin does not teach using the plates for suspension culturing of adherent cells, the fact that applicant has recognized another Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues one of ordinarily skill in the art would not be motivated to combine Kurokawa and Coassin to prepare adherent cells acclimated to suspension culture without requiring a special operation such as repeated subculture (Remarks pg. 9 para. 1).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no additional steps to the method or no special operations to be performed) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there is no motivation in either Kurokawa or Coassin to combine to substitute the culture container of Kurokawa with the multi-well plate with a film of Zeonor or Zeonex as taught by Coassin (Remarks pg. 9-10 bridging para. and pg. 10 para. 2).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 
Applicant argues that there is no teaching or suggesting of the claimed step of culturing the adherent cells in contact with a formed article made of an alicyclic structure-containing polymer to prepare adherent cells adopted/acclimated to suspension culture (Remarks pg. 10 para. 1).  However, this argument was not found to be persuasive, since the claimed method of culturing adherent cells in contacted with a formed article made of an alicyclic structure-containing polymer is taught by the combined teachings of Kurokawa and Coassin.  Specifically, Kurokawa teaches a method of preparing Chinese ovary cells (CHO) (adherent cells) acclimated to suspension culture where the adherent cells are cultured (abstract, 0001, 0047 and 0065) and Coassin teaches culturing adherent cells in contacted with a formed article made of an alicyclic structure-containing polymer (0070, 0106, 0110 and 0132).  Furthermore, it is noted that by practicing this step the cells are acclimated to suspension culture.  


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632